United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.Q., Appellant
and
DEPARTMENT OF THE ARMY, CORPUS
CHRISTI ARMY DEPOT, Corpus Christi, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1262
Issued: September 18, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 10, 2007 appellant filed a timely appeal from a March 9, 2007 merit decision of
the Office of Workers’ Compensation Programs, adjudicating his claim for a schedule award.
The Board also has jurisdiction to review a March 28, 2007 decision denying his request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merit decision and the nonmerit decision in this case.
ISSUES
The issues are: (1) whether appellant has any impairment of his upper extremities
entitling him to a schedule award; and (2) whether the Office abused its discretion in denying his
request for reconsideration.
FACTUAL HISTORY
This case was previously before the Board. By decision dated June 6, 2006, the Board
remanded the case for further development of the evidence on the issue of whether appellant

sustained an injury in the performance of duty.1 The June 6, 2006 Board decision is herein
incorporated by reference.
On July 28 2003 appellant, then a 57-year-old supervisor, filed an occupational disease
claim alleging that he developed bilateral carpal tunnel syndrome as a result of his federal
employment. On September 1, 2006 he underwent a right carpal tunnel release. Appellant
underwent a left carpal tunnel release on October 26, 2006. On January 10, 2007 Dr. Edwin
Melendez, an attending Board-certified orthopedic surgeon, noted that appellant had returned to
full duty with no limitations. On January 21, 2007 the Office accepted appellant’s claim for a
bilateral carpal tunnel syndrome. On February 7, 2007 appellant submitted a claim for a
schedule award.
On January 30, 2007 Dr. Frank A. Luckay, a Board-certified orthopedic surgeon,
reviewed appellant’s medical history and provided findings on physical examination. He stated
that appellant was at maximum medical improvement on January 10, 2007, following his two
surgical procedures for bilateral carpal tunnel syndrome. Appellant missed one week of work
following each surgery and was not required to attend any physical or occupational therapy.
Dr. Luckay found that appellant had no impairment based on the fifth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment.2 He stated:
“[Appellant] presently no longer notices any numbness of the fingertips, but does
feel some tingling into the index finger when he pushes the heavy carts at work….
He is able to pull satisfactorily without any tingling. [Appellant] states that there
is normal feeling in the hands and no pain. He reports that he has good hand
strength.”
***
“Physical examination showed a pleasant, cooperative, robust-appearing
gentleman who was well muscled in the upper limbs…. The shoulders were
normal. The right elbow lacked the last 15 to 20 degrees of full extension
secondarily to old healed fractures of the right forearm. The wrists showed
normal range of motion without pain. Phalen’s test was negative and Tinel’s
[test] was negative but when I performed the test there was local pain over the
well-healed carpal tunnel release scars. There was excellent strength of the thenar
muscles. Two-point discrimination was normal at six mm [millimeters] of all
fingertips of both hands.”
On February 27, 2007 Dr. Ronald Blum, an Office medical adviser found that appellant
had no impairment of his upper extremities based on the fifth edition of the A.M.A., Guides and
1

Docket No. 06-402 (issued June 6, 2006). By decisions dated September 19, 2003 and December 23, 2004, the
Office denied appellant’s claim for bilateral carpal tunnel syndrome on the grounds that the medical evidence was
insufficient to establish causal relationship. On November 21, 2005 the Office denied appellant’s request for
reconsideration.
2

A.M.A., Guides (5th ed. 2001).

2

Dr. Luckay’s report, which noted normal range of motion, normal sensory function and excellent
strength in the thenar muscles and found no impairment of the upper extremities.
On March 9, 2007 the Office denied appellant’s claim for a schedule award on the
grounds that the evidence did not establish that he had any permanent impairment of his upper
extremities causally related to his accepted bilateral carpal tunnel syndrome.
Appellant requested reconsideration and contended that Dr. Luckay had not performed an
adequate medical examination. He did not submit any additional evidence.
By decision dated March 28, 2007, the Office denied appellant’s reconsideration request
on the grounds that he did not provide sufficient evidence or argument to warrant further merit
review of his claim.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulation4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.5
ANALYSIS -- ISSUE 1
Dr. Luckay reviewed appellant’s medical history and provided findings on physical
examination. He stated that appellant was at maximum medical improvement on January 10,
2007, following his two surgical procedures for bilateral carpal tunnel syndrome. Dr. Luckay
noted that appellant missed one week of work following each surgery and was not required to
attend any physical or occupational therapy. Physical findings on examination included no
numbness of the fingertips, normal feeling in his hands and no pain. Appellant had good hand
strength. His shoulders were normal. Appellant’s wrists showed normal range of motion
without pain. Phalen’s and Tinel’s tests were negative. There was excellent strength of the
thenar muscles. Two-point discrimination was normal. Dr. Luckay determined that appellant
had no impairment of his upper extremities based on the A.M.A., Guides, fifth edition.
Dr. Blum stated that appellant had no impairment of his upper extremities based on the
Dr. Luckay’s report, which noted normal range of motion, normal sensory function and excellent
strength in the thenar muscles.

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

A.M.A., Guides (5th ed. 2001).

3

There is no medical evidence of record which establishes that appellant has sustained any
impairment of his upper extremities causally related to his bilateral carpal tunnel syndrome.
Therefore, the Office properly denied his claim for a schedule award.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Act6 vests the Office with discretionary authority to determine
whether it will review an award for or against compensation. The Act states:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on [her] own motion or on application. The Secretary,
in accordance with the facts found on review may -(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”
The Code of Federal Regulations provides that a claimant may obtain review of the
merits of the claim by: (1) showing that the Office erroneously applied or interpreted a specific
point of law; or (2) advancing a relevant legal argument not previously considered by the Office;
or (3) constituting relevant and pertinent evidence not previously considered by the Office.7
When an application for review of the merits of a claim does not meet at least one of these
requirements, the Office will deny the application for review without reviewing the merits of the
claim.8
ANALYSIS -- ISSUE 2
Appellant did not submit any additional evidence in support of his reconsideration
request. He asserted that Dr. Luckay had not performed an adequate medical examination.
However, lay individuals such as appellant are not competent to render a medical opinion.9
Consequently, appellant’s opinion regarding Dr. Luckay’s medical examination does not
constitute relevant and pertinent evidence not previously considered by the Office.
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advance a relevant legal argument or constitute relevant and pertinent evidence not
considered previously by the Office. Therefore, the Office properly denied his claim.
CONCLUSION
The Board finds that appellant failed to establish that he had any impairment of his upper
extremities causally related to his accepted bilateral carpal tunnel syndrome. The Board further
6

5 U.S.C. § 8128(a).

7

20 C.F.R. § 10.606(b)(2).

8

20 C.F.R. § 10.608(b).

9

See Robert J. Krstyen, 44 ECAB 227 (1992).

4

finds that the Office did not abuse its discretion in denying appellant’s request for
reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 28 and 9, 2007 are affirmed.
Issued: September 18, 2007
Washington, DC

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

